 

 

 

 

 

 

 

 

 

AMENDMENT AGREEMENT



DATED November 27, 2006



 

Between



 

 

ENERSYS HOLDINGS S.a.r.l.,



as the Company



 

 

and



 

 

SANPAOLO IMI S.p.A.



as the Facility Agent



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS AMENDMENT AGREEMENT

is dated November 27,2006 and made between:





ENERSYS HOLDINGS (LUXEMBOURG) S.a.r.l.

, a societe a responsibilite limitee incorporated under the laws of the Grand
Duchy of Luxembourg, having a share capital of euro 4,036,050.00, being
registered with the Luxembourg trade and companies register under number B86195,
and having its registered office at 6 Avenue Pasteur, L-2310 Luxembourg
(hereinafter the
"Company"
);





SANPAOLO IMI S.p.A

., a company incorporated under the laws of Italy, with registered office in
Turin, Piazza San Carlo no. 156, Fiscal Code and registration number with the
Companies' Register of Turin: 06210280019 (hereinafter the "
Facility Agent
");





 

WHEREAS

:



(A) The Company, acting as borrower, Sanpaolo IMI S.p.A. and Banca Intesa
S.p.A., acting as lenders, the Facility Agent, acting as agent, entered into a
credit agreement dated 15 June 2005 of Euro 25.000.000,00 (hereinafter the
"Credit Agreement");

The Company has requested Sanpaolo IMI S.p.A. and Banca Intesa S.p.A. to amend
the Credit Agreement

The above request of the Company, in accordance with article 25.1 (b) of the
Credit Agreement, arises as a consequence of the third amendment to the Enersys
Capital Credit Agreement between, amongst others, the Parent, Bank of America
N.A., Morgan Stanley Senior Funding, Inc., and Lehman Commercial Paper Inc..

Sanpaolo IMI S.p.A. and Banca Intesa S.p.A., agrees to amend the Credit
Agreement according to the request of the Company;

The Credit Agreement may be amended (according to clause 25.1 (a) of the Credit
Agreement) with the agreement of the Company and the Majority Lender (as defined
on the Credit Agreement). According to the same provision the Facility Agent may
effect an amendment on behalf of the Lenders (as defined on the Credit
Agreement);

The Facility Agent and the Company now wish to amend the Credit Agreement
subject to the terms and conditions hereunder.

NOW IT IS HEREBY AGREED

as follows:



DEFINITIONS AND INTERPRETATION

Definitions

In this Amendment Agreement, including the list of parties and the recitals
appearing above, all capitalised terms that are not otherwise defined herein
shall have the meanings given to them in the Credit Agreement and:

"Effective Date" shall have the meaning given to it in Section nr. 4.

Interpretation

Any reference in this Amendment Agreement to any agreement, document or
instrument shall be to such agreement, document or instrument as amended,
novated, supplemented or otherwise modified from time to time.

AMENDMENTS

Elimination of the Senior Secured Leverage Ratio

With effect from the Effective Date, any reference to the Senior Secured
Leverage Ratio are deleted from the Credit Agreement.

As a consequence of the above the Credit Agreement may not be accelerated due to
the breakage of the financial covenant Senior Secured Leverage Ratio.

Foreign Subsidiaries guarantee Indebtedness of other Foreign Subsidiaries

With effect from the Effective Date, the wholly-owned Foreign Subsidiaries are
permitted to guarantee Indebtedness toward third parties of other wholly-owned
Foreign Subsidiaries.

Any threshold amount provided by the Credit Agreement regarding the Foreign
Subsidiaries and their Indebtedness remains unvaried.

Additional Indebtedness permitted to the Holdings

With effect from the Effective Date, the Holdings may guarantee up to USD
5.000.000 (us dollar five millions) of the Ordinary Course Obligations of its
Wholly-Owned Foreign Subsidiaries.

Any other threshold amount provided by the Credit Agreement regarding the
Holdings and its Indebtedness remains unvaried.

EFFECTIVE DATE

This Amending Agreement will become effective and binding among the parties of
the Credit Agreement starting from November 27, 2006 (the "Effective Date")

Governing Law

This Amendment Agreement shall be governed by the Laws of Italy.

Severability

Any provisions of this Amendment Agreement which are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





AMENDMENT AGREEMENT EXECUTION PAGE



Sanpaolo Imi S.p.A.

By: /s/ Renzo Binbati

Name: Renzo Binbati

Title: Head of Syndication and Agency

ENERSYS HOLDINGS (LUXEMBOURG) S.a.r.l.

By: /s/ Michael Maine

Name: Michael Maine

Title: Class B Manager



By: /s/ Richard W. Zuidema

Name: Richard W. Zuidema

Title: Class B Manager